 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     LVDG, LLC [SERIES 128]
 7
 8
 9
10
                                 UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12
                                                    ***
13
     BANK OF AMERICA, N.A., successor by                )
14   merger to BAC HOME LOANS SERVICING,                )
     LP F/K/A COUNTRYWIDE HOME LOANS                    )
15   SERVICING, LP,                                     )   Case No. 2:16-cv-01932-APG-EJY
                                                        )
16                                         Plaintiff,   )
                                                        )
17   vs.                                                )
                                                        )
18   INSPIRADA COMMUNITY ASSOCIATION;                   )
     LVDG LLC SERIES 128; LEACH JOHNSON                 )
19   SONG & GRUCHOW,                                    )
                                                        )
20                                      Defendants.     )
                                                        )
21
                            STIPULATION TO SUBSTITUTE PARTIES
22
            COMES NOW Plaintiff, BANK OF AMERICA, N.A., successor by merger to BAC
23
     HOME LOANS SERVICING, LP F/K/A COUNTRYWIDE HOME LOANS SERVICING, LP
24
     (“BANA”); Defendant, LVDG, LLC SERIES 128 (“LVDG”); Defendants, INSPIRADA
25
     COMMUNITY ASSOCIATION (“HOA”) and LEACH JOHNSON SONG & GRUCHOW; and
26
     proposed Defendant, AIRMOTIVE INVESTMENTS, LLC (“Airmotive”), by and through their
27
     undersigned counsel, and hereby stipulate and agree as follows:
28
                                               Page 1 of 4                         3177 Degas Tapestry
 1        1.   On August 15, 2016, BANA filed this action seeking various relief related to a

 2             deed of trust recorded against real property commonly known as 3177 Degas

 3             Tapestry Avenue, Henderson, Nevada 89044 (“the “Property”) and a

 4             homeowners association lien foreclosure sale related thereto.

 5        2.   LVDG presented the prevailing bid at the HOA’s foreclosure sale and thereby

 6             acquired title to the Property.

 7        3.   At the time the Plaintiff filed this action, LVDG was the record title holder of the

 8             Property.

 9        4.   LVDG subsequently transferred and conveyed its interest in the Property to

10             Airmotive, a similarly owned entity, on or about December 16, 2016, by way of a

11             Grant Deed recorded in the office of the Clark County Recorder on January 5,

12             2017, as Instrument No. 20170105-0003305.

13        5.   Airmotive is currently the record title holder of the Property.

14        6.   LVDG no longer claims any right, title or interest in the Property.

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                            Page 2 of 4                              3177 Degas Tapestry
 1         7.     Airmotive shall be substituted as a defendant in this action as the real party in

 2                interest in the place and stead of LVDG. LVDG shall be dismissed from this

 3                action without prejudice. All claims and defenses asserted by and against LVDG

 4                in this action shall be deemed to equally apply to Airmotive and the case caption

 5                shall be appropriately amended.

 6         Dated this   25th     day of October, 2019.

 7   ROGER P. CROTEAU &                             AKERMAN, LLP
      ASSOCIATES, LTD.
 8
 9                                                   /s/ Rex D. Garner
      /s/ Timothy E. Rhoda                          REX D. GARNER, ESQ.
10   TIMOTHY E. RHODA, ESQ.                         Nevada Bar No. 9401
     Nevada Bar No. 7878                            1635 Village Center Cir., Suite 200
11   9120 West Post Road, Suite 100                 Las Vegas, NV 89134
     Las Vegas, Nevada 89148                        (702)634-5005
12   (702) 254-7775                                 (702) 380-8572 (fax)
     croteaulaw@croteaulaw.com                      rex.garner@akerman.com
13   Attorney for Defendants                        Attorney for Plaintiff
     LVDG, LLC [Series 128] and                     Bank of America, N.A.
14   Airmotive Investments, LLC

15   LEACH KERN GRUCHOW
      ANDERSON SONG
16
17
      /s/ T. Chase Pittsenbarger,
18   TIMOTHY C. PITTSENBARGER, ESQ.
     Nevada Bar No. 13740
19   2525 Box Canyon Drive
     Las Vegas, NV 89128
20   702-538-9074
     702-538-9113 (fax)
21   cpittsenbarger@lkglawfirm.com
     Attorneys for Defendants
22   Inspirada Community Association and
     Leach Kern Gruchow Anderson Song
23
                                                 IT IS SO ORDERED.
24
25                                               By:
                                                       United States Magistrate Judge
26
                                                             October 28, 2019
27                                               Dated:

28
                                               Page 3 of 4                                3177 Degas Tapestry
